Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.

Status of Claims
Claims 1-7 are allowed in response to the amendment and remarks filed on June 17, 2022. Claim 8 has been canceled.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112(b), §112(a), §101, and §102 rejections:
Applicant’s claim amendments filed 06/17/2022 overcame all prior rejections as presented in the final office action of 02/17/2022.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Love (US 2009/0204263) teaches a method of operating equipment of a water-circulation system of a swimming pool or spa (pool temperature controller device 100 controls temperature of a pool 116, fig.1), comprising: a. receiving information as to a desired temperature of water within the swimming pool or spa and a desired time or timeframe at which the water is desired to be at the desired temperature (setting desired temperature and desired period of time via a user interface 202 with user input devices, par.0037); b. accessing additional information related to past heating performance of the equipment (historical usage of the air conditioner based on interior/exterior temperatures [0031] where air conditioner is one of many equipment to control the pool temperature [0025]); and c. modeling performance of the equipment based on the desired temperature, the desired time, and the additional information related to past heating performance (controller 110 make decisions to determine the timing and magnitude of heat required to adjust the water temperature of the pool 116 through using the air conditioner, [0031][par.0031, par.0057, par.0059, and par.0060][0086]); d. generating a schedule based on the modeled performance, the generated schedule comprising equipment operation times (determines timing and magnitude of heat required through using the air conditioner based on decision assessment [0031]; determines when pump 104 should be on/off, when environmental conditions 706 and/or the heat elements 106 should be used for the appropriate time to adjust the water temperature of the pool 116 to the desired/target temperature [0057]); c. controlling the equipment pursuant to the generated schedule to control a temperature of the water in an attempt to cause the water to reach the desired temperature at the desired time or timeframe (controller device 100 configured to control the operations of the equipment based on the decisions or assessments as disclosed in [0031; 0057; 0059; 0060]).
Gallupe et al. (US 2004/0230344) teaches at least a method of operating equipment of a water-circulation system of a swimming pool or spa (fig.1), comprising: a. receiving information as to a desired temperature of water within the swimming pool or spa and a desired time or timeframe at which the water is desired to be at the desired temperature (desired water temperature and desired time of pool condition, par.0047); c. modeling performance of the equipment based on the desired temperature, the desired time (par.0060). Gallupe further teaches calculating the time required for said heater to heat the pool water to a temperature; predicting the temperature of the water in the pool for all times between the current time and date and said next time and date; periodically comparing the measured pool water temperature from said measuring step and said predicted pool water temperature from said calculating step for the same time; overriding the heater control mechanism and causing the heater to be turned off if said checking step records a first unpermitted time and date and said measured pool water temperature is greater than said predicted pool water temperature and thereafter causing said heater to be turned on if said measured pool water temperature is not greater than said predicted pool water temperature; and returning control to said heater control mechanism at said next time and date that will permit use of said pool (Claim 1).
	However, Gallupe and Love individually or in combination fails to teach the subject matter of “d. determining, based on the modeled performance, (i) a heating commencement time to commence heating of the pool, where the heating commencement time is before the desired time or time frame and (ii) equipment operation settings while operating: e. generating a schedule for operating the equipment before the desired start time, the generated schedule comprising the heating commencement time and the equipment operation settings; and f. controlling the equipment pursuant to the generated schedule to commence heating at the heating commencement time”.

Allowable Subject Matter
Claims 1-7 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A method of operating equipment of a water-circulation system of a swimming pool or spa, comprising: a. receiving information as to a desired temperature of water within the swimming pool or spa and a desired time or timeframe at which the water is desired to be at the desired temperature; b. accessing additional information related to past heating performance of the equipment; c. modeling performance of the equipment based on the desired temperature, the desired time, and the additional information related to past heating performance; d. determining, based on the modeled performance, (i) a heating commencement time to commence heating of the pool, where the heating commencement time is before the desired time or time frame and (ii) equipment operation settings while operating: e. generating a schedule for operating the equipment before the desired start time, the generated schedule comprising the heating commencement time and the equipment operation settings; and f. controlling the equipment pursuant to the generated schedule to commence heating at the heating commencement time and to operate pursuant to the equipment operation settings from the heating commencement time to the desired time or timeframe control a temperature of the water in an attempt to cause the water to reach the desired temperature at the desired time or timeframe.”
Claims 2-7 are allowed due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US-20180240322.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                       July 2, 2022